United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                 No. 97-1212WM
                                 _____________

Colleen E. Newport; James F. Newport, *
                                      *
                 Appellants,          * Appeal from the United States
                                      * District Court for the Western
      v.                              * District of Missouri.
                                      *
Missouri Army National Guard;         *      [UNPUBLISHED]
Raymond L. Pendergrass, MG,           *
                                      *
                 Appellees.           *
                               _____________

                           Submitted: May 7, 1997
                               Filed: May 12, 1997
                                _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

      Colleen E. Newport and James F. Newport appeal the district court's orders
dismissing their action against the Missouri Army National Guard and Adjutant General
Raymond L. Pendergrass and denying their postjudgment motions. Having carefully
reviewed the record and the parties' briefs, we conclude the judgment of the district
court was correct. We thus affirm. See 8th Cir. R. 47B.

      A true copy.
            Attest:
                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.